Citation Nr: 0501504	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied service connection 
for diabetes mellitus.


REMAND

The appellant contends that he is entitled to service 
connection for diabetes mellitus, Type 2, because he was 
exposed to herbicides during a tour of temporary duty in the 
Republic of Vietnam.  More specifically, he maintains that 
during his service in Thailand, he made visits with his unit, 
Det. 1, 56 SOWg, to Cam Rhan Bay, Ton Son Nhut and "Bein 
Waur," Vietnam between September 1971 and September 1972 
(see VA Form 21-4138, Statement in Support of Claim, dated in 
September 2002). 

The law requires that diabetes mellitus, as associated with 
exposure to certain herbicides, must manifest itself to a 
certain degree anytime after discharge from active service.  
38 U.S.C.A. § 1112 (West 2002).  Furthermore, exposure to 
herbicides is presumed for any appellant who had active 
service in the Republic of Vietnam from January 1962 to May 
1975, absent affirmative evidence establishing the contrary.  
38 C.F.R. § 3.307 (a)(6)(iii) (2004).  As the medical 
evidence contained in the claims file reflects that the 
veteran has been diagnosed as having diabetes mellitus, Type 
2, the dispositive question in this case is whether he had 
active service in the Republic of Vietnam.

However, the available evidence of record is not clear as to 
whether the appellant has verifiable service in the Republic 
of Vietnam.  For example, on a March 1990 Report of Medical 
History, prior to the veteran's retirement from the United 
States Air Force, the examining physician indicated that from 
1971 to 1972, the veteran had been depressed, worried, and 
nervous as a result of being under fire in Thailand and 
Vietnam, and that the symptoms went un-treated and continued 
until he left Southeast Asia.  In contrast, in a response to 
an inquiry from the RO, the National Personnel Records Center 
(NPRC), reported that they were unable to determine whether 
the veteran had in-country service in the Republic of 
Vietnam.  In addition, while available service personnel 
records reflect that the veteran served in Thailand, they are 
negative for any verifiable service in the Republic of 
Vietnam.  In order to assist the veteran in proving service 
in Vietnam, further evidentiary development is required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC and 
request any and all documentation which 
could serve to confirm the veteran's 
presence in the Republic of Vietnam from 
September 1971 to September 1972 , to 
include all available personnel records 
that might refer to temporary duty (TDY) 
assignment orders, pay stubs which 
reflect special pay status, travel 
vouchers, etc.  The RO should also search 
for Morning Reports or regularly kept 
records for the veteran's unit that might 
reveal the veteran's whereabouts.  The 
veteran should assist the RO by providing 
as much detail as possible about dates of 
service in Vietnam, units of assignment, 
etc.  Any forthcoming evidence must be 
associated with the claims file.  If any 
of the requested records can not be 
located, documentation as to their 
absence must be recorded in the claims 
file. 

2.  After the above development has been 
completed, and after giving the appellant 
an opportunity to supplement the record, 
the RO should review the case and assure 
that all indicated actions are complete.  
The RO should then re-adjudicate the 
issue of entitlement to service 
connection for diabetes mellitus.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

